Title: To Benjamin Franklin from the Baron de Poellnitz, 13 May 1780
From: Poellnitz, Friedrich Karl Hans Bruno, baron von
To: Franklin, Benjamin


Monsieur
Bordeaux le 13 de Mais 1780
Arivés dépuis quélques Jours à Bordeaux je n’ais plûs Dissimule le Désir que J’ai d’etre Comptés parmis Les Hommes Libres De L’amerique, & dépuis içi J’ai renvoyés à S.M. Le Roy De Prûsse ma Commission, & la Clef de Chambelan—a present je n’attens plûs que La Paix, pour m’embarquer pour MarieLand, ou Nd Caroline.
En attendent, je prie Votre Exellençe de me Conserver les Dispositions favorables qu’Elle à bien voulû témoigner à moi, & pour mon Epouse, qui est três Sensible aux Bontés De Votre Exellençe, & de croire que J’ai LHoneûr d’etre, avec La Considération La plûs Haute, & la plûs Distinguée, De Votre Exellençe, Le três hûmble, & três Obeissant Serviteûr
FKHB Poellnitz
mon Adresse à Mr Le Baron De Poellnitz prês de La porte D’albrêt Maison de L’architecte Bayle, à Bordeaux.
 
Notation: De Poellnitz Bordx. le 13. May 1780.
